

115 HR 1236 IH: Protecting the Rights Of Towns against federal Enforcement contrary to Constitutional Tenets for Immigration Act of 2017
U.S. House of Representatives
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1236IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2017Mr. Quigley (for himself, Ms. Jayapal, Ms. Lofgren, Mr. Conyers, Mr. Cummings, Ms. Schakowsky, Ms. Moore, Mr. Soto, Mr. McGovern, Ms. Roybal-Allard, Mr. Cicilline, Mr. Gutiérrez, Mr. Vargas, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo discontinue a Federal program that authorizes State and local law enforcement officers to
			 investigate, apprehend, and detain aliens in accordance with a written
			 agreement with the Director of U.S. Immigration and Customs Enforcement
			 and to clarify that immigration enforcement is solely a function of the
			 Federal Government.
	
 1.Short titleThis Act may be cited as the Protecting the Rights Of Towns against federal Enforcement contrary to Constitutional Tenets for Immigration Act of 2017 or as the PROTECT Immigration Act of 2017.
 2.Rescission of State and local immigration enforcement authoritySection 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended to read as follows:
			
 (g)Except as provided in paragraphs (10) and (11) of section 103(a), in section 274(c), and in section 439 of the Antiterrorism and Effective Death Penalty Act of 1996 (8 U.S.C. 1252c), the authority to inquire about or verify immigration or citizenship status and to investigate, apprehend, arrest, or detain an individual for a violation of this Act or any regulation authorized by this Act is restricted to immigration officers and authorized employees of the Department of Homeland Security and subject to limits set forth in other provisions of law..
		